       Case: 4:20-cv-00794-JG Doc #: 19 Filed: 04/18/20 1 of 3. PageID #: 262




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


CRAIG WILSON, ERIC BELLAMY,                       )   CASE NO.: 4:20cv794
KENDAL NELSON, and MAXIMINO                       )
NIEVES, on behalf of themselves and those         )
similarly situated,                               )   JUDGE JAMES S. GWIN
                                                  )
                       Petitioners,               )
                                                  )
               v.                                 )
                                                  )   SUPPLEMENT TO RESPONDENTS’
MARK WILLIAMS, Warden of Elkton                   )   ANSWER, RETURN OF WRIT, AND
Federal Correctional Institution; and             )   RESPONSE IN OPPOSITION TO
MICHAEL CARVAJAL, Federal Bureau of               )   EMERGENCY PETITION FOR WRIT
Prisons Director, in their official capacities,   )   OF HABEAS CORPUS, INJUNCTIVE
                                                  )   AND DECLARATORY RELIEF
                       Respondents.               )


       Pursuant to the directions of the Court during the Status Conference on April 17, 2020,

Respondents hereby supplement their Answer, Return of Writ, and Response in Opposition to

Petitioners’ Emergency Petition for Writ of Habeas Corpus, Injunctive and Declaratory Relief by

providing the following information requested by the Court:

I.     COVID-19 TESTING AT ELKTON

       Initially, Elkton was provided with 5 COVID-19 tests from LabCorp. Staff at Elkton

then communicated with the Columbiana County Health Department and received an additional

50 tests. Staff at Elkton have been attempting to get more COVID-19 tests for the inmate

population, including conversations with the Columbiana County Health Department and the

Ohio Department of Health. To date, Elkton has not received any more of those tests. However,

on April 13, 2020, the BOP National Fill from Pollock provided Elkton with an Abbott Rapid

COVID testing machine and 25 rapid test cassettes. Staff at Elkton believe that they will receive


                                                  1
         Case: 4:20-cv-00794-JG Doc #: 19 Filed: 04/18/20 2 of 3. PageID #: 263



an additional 25 rapid test cassettes each week. Further, staff at Elkton have attempted to order

test swabs and all of their sources for ordering test swabs are back-ordered until July or August.

Staff at Elkton have tested 37 inmates using their supplies. Additional inmates have been tested

by outside hospitals.

II.       INFECTION RATES AT ELKTON

          Here is a current breakdown of FCI vs. FSL COVID-19 infections per population:

       Facility     Population        Isolation       Suspected       Resolved       Confirmed

         FCI            2032            118             132              67               47

        FSL             393              56              75              57               12



          Respondents note that while there are more inmates identified as “Suspected” than in

“Isolation”, all inmates suspected of COVID-19 were isolated from general population. The

category of “Isolation” came later when a separate isolation unit was created. Respondents note

that positive tests can be compared to other BOP facilities at https://www.bop.gov/coronavirus/

However, Respondents are unaware of any comparison with other local, state, and federal

detention facilities.

III.      ADDITIONAL RELEVANT CASE LAW

          Additionally, undersigned counsel became aware of the following persuasive case law

regarding the exhaustion of administrative remedies and granting of relief after filing its response

and hereby provides the citation to the Court for its consideration: Edward Nellson v. Warden J.

Barnhart, et al., No. 20-cv-00756-PAB (D. Col. Apr. 16, 2020) (attached as Ex. D).



                                                              (Signatures on following page)



                                                  2
Case: 4:20-cv-00794-JG Doc #: 19 Filed: 04/18/20 3 of 3. PageID #: 264




                                  Respectfully submitted,

                                  JUSTIN E. HERDMAN
                                  United States Attorney

                             By: /s/ James R. Bennett II
                                 James R. Bennett II (OH #0071663)
                                 Sara DeCaro (OH #0072485)
                                 Assistant United States Attorneys
                                 United States Court House
                                 801 West Superior Ave., Suite 400
                                 Cleveland, Ohio 44113
                                 216-622-3988 - Bennett
                                 216-522-4982 - Fax
                                 James.Bennett4@usdoj.gov
                                 Sara.DeCaro@usdoj.gov

                                  Attorneys for Respondents




                                  3
